DISSENTING OPINION
Rao, Judge:
As I view the issues involved in this case, I find my-
self in disagreement with the conclusion reached by the majority. Initially, I agree that the principle expressed in Tiedeman & Sons v. United States, 8 Ct. Cust. Appls. 134, T. D. 37268, is here controlling. That case holds that the term “veilings” is a use designation, signifying a material chiefly or exclusively used for the making of veils, a veil being therein defined as a “piece of cloth or other material, usually *22thin and light, designed to be worn oyer the head and face as an ornament or to protect or wholly or partly conceal the face from view.”
This being so, the burden rested with the plaintiff of establishing that the subject material, to wit, malines, was chiefly or exclusively used in the making of veils. It is my belief that the evidence does not preponderate in favor of the affirmative of that proposition and that the contention of the defendant, expressed as follows, has merit:
* * * although malines are used in the millinery trade, in many instances, in the same manner as veilings, there are uses for it in other trades, and in the millinery industry itself, which are not veiling uses, and that these uses are substantial enough to prevent classification of malines as veils or veilings.
I am not convinced that evidence of chief use of malines in the millinery trade, if indeed that fact may be said to have been established by the entire record, is by any means equivalent to proof of chief use for the making of veils, and it is the latter, not the former, which plaintiff was required to show.
Taking the excerpts from the testimony quoted in the majority opinion, I find that plaintiff’s witness, Kurtz, president of the importing corporation, admitted that the merchandise at bar is used in the millinery trade “For trimmings on hats and for * * * face coverings.” Plaintiff’s witness, Dub in, in the veiling business for 42 years, had this to say with reference to the use of malines by the millinery trade, “Yes, they trim hats, they decorate their hats, they use them as a face decoration. * * * The chief uses of Exhibits 1, 2, 3 and 4 are for millinery decorations or face veils and face coverings.” Plaintiff’s witness, Korn, engaged in buying and selling millinery trimmings and veilings, gave as the principal use of products like illustrative exhibits 1, 2, 3, and 4, “as a face covering or a millinery trimming or a hat decoration.” Finally, there is the statement of the witness, Goldfish, engaged in the millinery trimming and veiling business, to the effect that merchandise like said exhibits is used for trimming and for face veils.
The distinction between use as veils on the one hand, and as hat trimmings or decorations on the other, derives from the testimony of plaintiff’s own witnesses. Since no one of them could assert categorically that malines were chiefly used for the making of veils, it is apparent that the industry did not regard the two uses as one. Therefore, it was incumbent upon plaintiff to show, which it did not do, which use predominated. Accordingly, I am of opinion that plaintiff’s claim for classification of the merchandise at bar as veils or veilings ought to be overruled.